Fourth Court of Appeals
                               San Antonio, Texas
                                      April 12, 2016

                                   No. 04-16-00058-CV

                     IN THE INTEREST OF M.L. JR., A CHILD,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-00628
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to April 25, 2016.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court